          Case 2:19-cv-02009-APG-EJY Document 27 Filed 06/05/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Ravis Ramanathan,                                  Case No.: 2:19-cv-2009-APG-EJY

 4                            Plaintiff,              ORDER DISMISSING DEFENDANT
                                                      DEUTSCHE BANK NATIONAL
 5 v.                                                 COMPANY

 6 Deutsche Bank National Company, et al.,

 7                            Defendants.

 8

 9         On May 4, 2020, plaintiff Ravis Ramanathan was advised that defendant Deutsche Bank

10 National Company would be dismissed from this case unless by June 3, 2020 Ramanathan filed

11 proper proof of service or showed good cause why service was not made. ECF No. 20.

12 Ramanathan has failed to file proof of service nor shown good cause for failure to serve. Nor

13 has Ramanathan shown cause why this action should not be dismissed as to Deutsche Bank for

14 failure to timely serve it as required by Federal Rule of Civil Procedure 4(m).

15         I THEREFORE dismiss this action without prejudice as to defendant Deutsche Bank

16 National Company.

17         Dated: June 5, 2020.

18

19                                                      ________________________________
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23
